NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-3326-15T1

JON ANDREW DRESSNER,

        Plaintiff-Appellant,

v.

LISA MARIE DRESSNER,

     Defendant-Respondent.
___________________________

              Argued August 15, 2017 – Decided August 28, 2017

              Before Judges Manahan and Gilson.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Middlesex
              County, Docket No. FM-12-1886-09.

              Natalie L. Thompson argued the cause for
              appellant   (Gruber,  Colabella, Liuzza &
              Thompson, attorneys; Mark Gruber and Ms.
              Thompson, on the brief.)

              Patrick T. Collins argued the cause for
              respondent (Graham Curtin, PA, attorneys; Mr.
              Collins, on the brief.)

PER CURIAM

        Plaintiff Jon Dressner appeals from certain provisions of two

post-divorce-judgment          orders    that   addressed     his   requests       to

terminate or modify his alimony and child support obligations.
Specifically, plaintiff objects to the effective dates of the

termination and modification of his obligations, the designation

of defendant, Lisa Dressner, as the parent of primary residential

custody, the modification of his child support obligation, and the

denial of his request for attorney and expert fees.                  Having

reviewed these contentions and the written opinions of the Family

Part judge, we affirm.

                                    I.

     The parties were married in 1994 and divorced in 2009.             They

have four children, who are currently ages nineteen, eighteen,

fifteen and fifteen.     At the time of their divorce, the parties

entered into a property settlement agreement (PSA).              Under the

PSA, the parties, among other things, agreed (1) to essentially

share equal parenting time with their children; (2) plaintiff

would pay defendant alimony for ten years in the amount of $3333

per month; and plaintiff would pay defendant child support of $277

per month.   Those support provisions were premised on plaintiff

earning $198,184 per year and defendant earning $64,780 per year.

     In August 2012, plaintiff lost his job as a vice president

of   marketing.   After    making        efforts   to   obtain   comparable

employment, plaintiff took a position with a family-owned business

where, by 2015, he was being paid $85,000 per year.              Plaintiff



                                    2                               A-3326-15T1
also earned approximately $8500 per year from a consulting business

he had established.

      On December 13, 2013, plaintiff sent defendant a letter

notifying   her    that   he   was   seeking    to    suspend    his   support

obligations.      Thereafter, on January 12, 2014, plaintiff filed a

motion to suspend his alimony payments and to terminate his child

support obligation. Plaintiff also sought other relief. Defendant

opposed that motion and cross-moved for an award of attorney's

fees.

      In an order entered on February 14, 2014, the Family Part

found that plaintiff had made a prima facie showing of a change

in circumstances, allowed discovery, and set the matter down for

a plenary hearing.     The February 14, 2014 order also provided that

"[a]ny modification of child support shall be retroactive to the

date of filing of this application."

      The court conducted a three-day plenary hearing in late 2014

and early 2015.      Both parties testified and plaintiff called an

employment expert and his aunt, who at the time ran the family

business for which he was working.             Following the hearing, the

parties submitted additional briefs.

      On July 16, 2015, Judge Christopher Rafano issued an order

and supporting written opinion.        Among other things, Judge Rafano

(1)   granted   plaintiff's    application     to    terminate   his   alimony

                                      3                                A-3326-15T1
obligation and made that termination effective July 16, 2015; and

(2) denied both parties' requests for attorney's fees.           The judge

found that plaintiff had lost his job in August 2012, had made

diligent efforts to find comparable work, and ultimately had taken

employment with a family business.           The judge also found that

plaintiff was currently earning approximately $93,500 per year and

defendant was earning approximately $131,000 per year.                  Thus,

Judge Rafano terminated plaintiff's alimony obligation, but after

considering the "equities" made that termination effective July

16, 2015 - - the date of the order.          The judge also denied both

parties' requests for attorneys' fees reasoning that both parties

"acted in good faith."

     In the July 16, 2015 order, Judge Rafano denied without

prejudice   plaintiff's   request    to   terminate    his   child    support

obligation.     The   judge   then   directed   the    parties   to    submit

additional information and proofs, which the parties did.

     On February 29, 2016, Judge Rafano issued an order addressing

plaintiff's request to terminate his child support obligation.

The judge also issued child support guidelines and again supported

that order with a written statement of reasons.

     The judge modified, but did not terminate plaintiff's child

support.      Specifically,   the    judge   reduced   plaintiff's      child

support from $277 per month to $19 per week (that is, $82.33 per

                                     4                                A-3326-15T1
month), effective July 16, 2015.         In his supporting statement of

reasons, the judge found that defendant should be designated as

the parent of primary residential custody because the children

attended school in the district where defendant resided.                The

judge also decided not to make adjustments to the child support

for controlled expenses, as allowed in Wunsch-Deffler v. Deffler,

406 N.J. Super. 505 (Ch. Div. 2009).        In that regard, Judge Rafano

reasoned that it was better to consider only the facts that were

"undisputed[.]"     Finally,    Judge      Rafano    explained   that     he

considered the facts and equities of this case and decided to make

the reduction in child support effective as of July 16, 2015.

                                 II.

     Plaintiff now appeals from certain provisions in the orders

issued on July 16, 2015 and February 29, 2016.               Specifically,

plaintiff makes five arguments contending that the Family Part

erred in (1) designating defendant as the parent of primary

residential   custody;   (2)   not       adjusting   child   support    for

controlled expenses; (3) failing to terminate child support as of

the date plaintiff filed his motion (that is, January 12, 2014);

(4) not terminating his alimony obligation retroactively; and (5)

not awarding him attorney and expert fees.              We reject these

arguments and affirm substantially for the reasons explained by

Judge Rafano in the written opinions he issued on July 16, 2015

                                     5                             A-3326-15T1
and February 29, 2016.         We add a few comments focusing on our

standard of review.

      Our scope of review of a Family Part decision is limited.

"Whether an alimony obligation should be modified based upon a

claim of changed circumstances rests within a Family Part judge's

sound discretion."       Larbig v. Larbig, 384 N.J. Super. 17, 21 (App.

Div. 2006).    Similarly, we review an application to modify a child

support obligation for abuse of discretion.                See Pascale v.

Pascale, 140 N.J. 583, 594 (1995) (explaining, "trial courts have

discretion in determining child support").         Generally, we will not

disturb the Family Part's decision on support obligations "unless

it is 'manifestly unreasonable, arbitrary, or clearly contrary to

reason or to other evidence, or the result of whim or caprice.'"

Jacoby v. Jacoby, 427 N.J. Super. 109, 116 (App. Div. 2012)

(quoting Foust v. Glaser, 340 N.J. Super. 312, 316 (App. Div.

2001)).

      In reviewing an order entered after a fact-finding hearing,

we   defer    to   the   factual    findings    "supported    by   adequate,

substantial, credible evidence."          Spangenberg v. Kolakowski, 442

N.J. Super. 529, 535 (App. Div. 2015) (quoting Gnall v. Gnall, 222

N.J. 414, 428 (2015)).        Thus, reversal is proper only when the

trial court's factual findings are "so manifestly unsupported by

or   inconsistent    with   the    competent,   relevant     and   reasonably

                                      6                               A-3326-15T1
credible evidence as to offend the interests of justice[.]"                  Ibid.

(quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65

N.J.    474,    484   (1974)).   We     review     de   novo   a   trial   court's

determination on questions of law.            Reese v. Weis, 430 N.J. Super.

552, 568 (App. Div. 2013).

        Regarding     the   effective       date   of    the   modification       of

plaintiff's child support obligation, we note that

               [n]o payment or installment of an order for
               child support, or those portions of an order
               which   are  allocated   for   child   support
               established prior to or subsequent to the
               effective date of P.L. 1993, c. 45 ([N.J.S.A.]
               2A:17-56.23(a)],[1] shall be retroactively
               modified by the court except with respect to
               the period during which there is pending
               application for modification, but only from
               the date the notice of motion was mailed
               either directly or through the appropriate
               agent.

               [N.J.S.A. 2A:17-56.23a.]

The    plain     language   of   this       statute     prohibits    retroactive

modification of a child support obligation to a date prior to the

mailing of the notice of motion for such a modification.                    "There

is no analogous statutory provision that prohibits retroactive

reduction of alimony payments."          Walles v. Walles, 295 N.J. Super.

498, 514 (App. Div. 1996).       With the exception of N.J.S.A. 2A:17-

56.23a, "the retroactivity decision is left to the sound discretion


1
    This amendment took effect on February 18, 1993.

                                        7                                  A-3326-15T1
of the trial judge."   Ibid. (citing Brennan v. Brennan, 187 N.J.

Super. 352, 357 (App. Div. 1982)).

     Here, the notice of motion was filed on January 12, 2014, and

the child support obligation was modified effective July 16, 2015,

by an order entered on February 29, 2016.       Thus, the Chancery

Court's order did not violate the provisions of N.J.S.A. 2A:17-

56.23a and we discern no abuse of discretion in the decision to

establish July 16, 2015, as the effective date of the modification

of plaintiff's child support obligation.

     Regarding plaintiff's request for counsel fees and costs, we

review a trial judge's decision on an application for fees under

an abuse of discretion standard.     United Hearts v. Zahabian, 407

N.J. Super. 379, 390 (App. Div.) (citing Masone v. Levine, 382

N.J. Super. 181, 193 (App. Div. 2005)), certif. denied, 200 N.J.

367 (2009).   Rule 5:3-5(c) provides that

          [s]ubject to the provisions of [Rule] 4:42-
          9(b), (c), and (d), the court in its
          discretion may make an allowance, both
          pendente lite and on final determination, to
          be paid by any party to the action, including,
          if deemed to be just, any party successful in
          the action, on any claim for divorce,
          dissolution of civil union, termination of
          domestic   partnership,    nullity,   support,
          alimony, custody, parenting time, equitable
          distribution,      separate       maintenance,
          enforcement of agreements between spouses,
          domestic partners, or civil union partners and
          claims relating to family type matters
          . . . . In determining the amount of the fee

                                8                           A-3326-15T1
          award, the court should consider, in addition
          to the information required to be submitted
          pursuant to [Rule] 4:42-9, the following
          factors: (1) the financial circumstances of
          the parties; (2) the ability of the parties
          to pay their own fees or to contribute to the
          fees   of    the   other   party;    (3)   the
          reasonableness and good faith of the positions
          advanced by the parties both during and prior
          to trial; (4) the extent of the fees incurred
          by both parties; (5) any fees previously
          awarded; (6) the amount of fees previously
          paid to counsel by each party; (7) the results
          obtained; (8) the degree to which fees were
          incurred to enforce existing orders or to
          compel discovery; and (9) any other factor
          bearing on the fairness of an award.

     Plaintiff argues that defendant acted in bad faith by pursuing

a plenary hearing "without a good faith basis."           Plaintiff also

argues that defendant did not dispute that there had been changed

circumstances   since   the   parties   executed   the   PSA.   Further,

plaintiff argues that the gross disparity in the parties' incomes

should have resulted in a settlement without the necessity of a

plenary hearing.

     Judge Rafano, however, found that both parties had acted in

good faith in pursuing their positions.       He stated that

          [p]laintiff   brought   forth   a  claim   for
          reduction or termination of alimony on the
          reasonable premise that he is making a salary
          which is well below the amount he was making
          at his previous job. Likewise, the [d]efendant
          reasonably argued that she should retain the
          benefit of the bargain struck in the parties'
          judgment of divorce and questioned whether the


                                   9                             A-3326-15T1
           [p]laintiff had fully explored all options
           before accepting his current job.

The court's conclusion that both parties had acted in good faith

was supported by substantial credible evidence in the record.

Having reached this conclusion, the court did not abuse its

discretion in declining to award counsel fees or costs to either

party.

     In short, Judge Rafano considered and expressly addressed

each of the arguments that plaintiff now presents on appeal.            The

facts found by Judge Rafano are supported by substantial credible

evidence   in   the   record.   Moreover,   we   discern   no   abuse    of

discretion or error in Judge Rafano's application of the law to

the facts he found and the equities he considered.

     Affirmed.




                                  10                              A-3326-15T1